Citation Nr: 1617956	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to March 1991.  She served in the Southwest Asia Theater of operations August 1990 to March 1991.

This matter is on appeal from a rating decision issued in January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In her July 2014 substantive appeal, the Veteran requested a Video Conference hearing before a Veterans Law Judge.  However, subsequent to an April 2016 pre-hearing teleconference, in a letter dated April 25, 2016, the Veteran indicated that she would waive her hearing request if she was granted the benefit sought on appeal.  Given the favorable nature of the Board's decision herein, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed tinnitus had its onset in service or is otherwise etiologically related to her active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran asserts that she has tinnitus that is related to exposure to loud noise (acoustic trauma) during service.  As the Veteran had a military occupational specialty of flight nurse, exposure to acoustic trauma is conceded.  See, January 2014 rating decision.

On November 2013 VA hearing loss and tinnitus examination, the examining audiologist opined that the Veteran's tinnitus was not related to her service and was more likely due to genetic medical factors.  However, the examining audiologist opined that her bilateral hearing loss was related to 20 years of exposure to acoustic trauma from aircraft and weaponry.

Notably, in the January 2014 rating decision, the RO granted service connection for bilateral hearing loss, based on in-service noise exposure.

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


